Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00122-CV

                                 IN RE Gustavo Jacobo OBREGON

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 17, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On February 14, 2013, Relator Gustavo Jacobo Obregon filed a petition for writ of

mandamus and motion for emergency relief. On February 15, 2013, this court granted the

emergency relief staying: (1) the portion of the February 8, 2013 temporary orders, signed by the

Honorable Janet Littlejohn, pertaining to the interim attorneys’ fees and production of financial

documents from Platinum P.T.S., Inc.; (2) any court proceedings arising out of Cause No. 2013-

CI-01140, filed in Bexar County, Texas; and (3) any court proceedings arising out of Cause No.

2013CVG000149D1, filed in Webb County, Texas.




1
 This proceeding arises out of Cause No. 2013-CI-01140, styled In the Matter of the Marriage of Perla Yvette
Obregon and Gustavo Jacobo Obregon, pending in the 150th Judicial District Court, Bexar County, Texas, the
Honorable Janet P. Littlejohn presiding and Cause No. 2013CVG000149D1, styled In the Marriage of Gustavo J.
Obregon and Perla Yvette Obregon, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable Joe Lopez presiding.
                                                                                04-13-00122-CV


       On April 10, 2013, Relator Obregon filed a motion to dismiss explaining that Real Party

in Interest Perla Obregon non-suited the matter at issue, her Bexar County divorce proceeding.

The motion to dismiss is granted. The stay imposed on February 15, 2013 is hereby lifted, and

the petition for writ of mandamus is dismissed as moot.


                                                    PER CURIAM




                                              -2-